Citation Nr: 1625534	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, Type II.

2.  Entitlement to service connection for a bilateral retina eye condition, to include as secondary to service-connected diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In accordance with his request, the Veteran was placed on a list for a Travel Board hearing before a Veterans Law Judge; however, in March 2015, the Veteran indicated that he no longer desired a hearing.  Therefore, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to his claims for service connection for erectile dysfunction and a bilateral retina eye condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran indicated in a statement received in June 2015, shortly after he had been granted a 100 percent schedular disability evaluation, that he wished to withdraw not only his request for a Travel Board hearing, but also his substantive appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


